 



Exhibit 10.1
Certain portions of this Exhibit have been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment. Such omitted portions are marked with brackets [ ] and an asterisk*.
RESEARCH AND FEASIBILITY AGREEMENT
C060616
     This Research and Feasibility Agreement (this “Agreement”) is dated as of
March 26, 2007 by and between Electro-Optical Sciences, Inc., a Delaware
corporation (“EOS”), and L’Oreal, a corporation organized under French law
(“L’Oreal”) (EOS and L’Oreal each a “Party”, and collectively, the “Parties”).
RECITALS
     1.1. WHEREAS, EOS has developed and owns certain proprietary EOS Technology
(as defined below), for which it is seeking regulatory approval in various
jurisdictions;
     1.2. WHEREAS, EOS owns or controls (as defined below) patents, know-how,
and other proprietary rights in relation thereto;
     1.3. WHEREAS, L’Oreal has developed certain proprietary cosmeceutical
products for the treatment of various skin conditions, and possesses patents,
know-how, and other proprietary rights in relation thereto, including in vitro
model systems;
     1.4. WHEREAS, EOS and L’Oreal desire to study [*] the skin [*];
     1.5. WHEREAS, EOS and L’Oreal desire to conduct a two-phase study for such
purpose on the terms and conditions set forth below, the first phase using an
[*] model developed by L’Oreal, and the second phase a clinical study conducted
using biopsied pigmented skin lesions;
     1.6. WHEREAS, the further goal of EOS and L’Oreal is to evaluate the
feasibility of using the EOS Technology to differentiate in vivo human [*]
lesions from other pigmented skin lesions [*];
          NOW, THEREFORE, in consideration of the recitals and the mutual
covenants and promises contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto do hereby agree as follows:

Page 1



--------------------------------------------------------------------------------



 



CONFIDENTIAL
ARTICLE II DEFINITIONS
     2.1. “Affiliate” of a Person shall mean any other Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with such Person. For purposes of this definition only,
“control” and, with correlative meanings, the terms “controlled by” and “under
common control with” shall mean (A) the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of voting securities, by contract,
resolution, regulation or otherwise, or (B) the ownership, directly or
indirectly, of more than fifty percent (50%) of the voting securities or other
ownership interest of a Person.
     2.2. “Agreement” shall have the meaning set forth in the preamble hereto.
     2.3. “Applicable Law” shall mean the applicable laws, rules, and
regulations, including, without limitation, any rules, regulations, guidelines
or other requirements of the Regulatory Authorities that may be in effect from
time to time.
     2.4. “Business Day” shall mean a day that is not a Saturday, Sunday, or day
on which banking institutions in New York, New York, or Paris, France, are
required by law to remain closed.
     2.5. “Calendar Quarter” shall mean the respective periods of three
(3) consecutive calendar months ending on March 31, June 30, September 30, and
December 31.
     2.6. “Confidential Information” shall have the meaning set forth in
Section 6.1 hereof.
     2.7. “Control” shall mean, with respect to any item of information or other
intellectual property, possession of the right, whether directly or indirectly,
and whether by ownership, license or otherwise (other than by operation of the
license and other grants in this Agreement), to assign or grant a license,
sublicense or other right to or under such information or intellectual property
right as provided for herein.
     2.8. “Disclosing Party” shall have the meaning set forth in Section 6.1
hereof.
     2.9. “Dispute” shall have the meaning set forth in Section 8.2(a) hereof.
     2.10. “Effective Date” shall mean the date set forth in the preamble
hereto.
     2.11. “EOS” shall have the meaning set forth in the preamble hereto.
     2.12. “EOS Improvements” shall have the meaning set forth in Section 5.1(a)
hereof.

Page 2



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     2.13. “EOS Know-How” shall mean all Know-How owned or otherwise Controlled
by EOS that relates to the EOS Technology and is reasonably necessary or useful
in the performance of the Feasibility Activities designated for L’Oreal.
     2.14. “EOS Patents” shall mean any and all Patents owned or otherwise
Controlled by EOS, to the extent that such Patents relate to the EOS Technology.
     2.15. “EOS Technology” shall mean (i) the EOS proprietary, non-invasive,
point-of-care instrument known as Melafind, and the corresponding methods for
imaging, analyzing, diagnosing, or reporting with respect to malignant,
non-malignant, medical and non-medical conditions of the skin or other
biological tissues, including melanoma; and (ii) all multispectral devices and
multispectral methods for imaging, analyzing, diagnosing, or reporting with
respect to pigmented conditions of the skin (malignant, non-malignant, medical,
and non-medical), including melanoma.
     2.16. “Feasibility Activities” shall mean all activities that are performed
by or on behalf of either Party as specifically included in the Feasibility
Program.
     2.17. “Feasibility Budget” shall mean the budget for the Feasibility
Activities to be performed by EOS, and for the Feasibility Activities to be
performed by third parties under a separate agreement, as updated from time to
time pursuant to Section 3.2(b). The initial Feasibility Budget is set forth in
Exhibit A hereto.
     2.18. “Feasibility Plan” shall mean the detailed program of tests and
studies set forth in Exhibit B hereto, as amended by the Parties from time to
time in writing.
     2.19. “Feasibility Program” shall have the meaning set forth in Section 3.1
hereof.
     2.20. “Improvement” shall mean any modification to a compound, composition,
product or technology or to any discovery, device, method of analysis or
quantization, process or formulation related to such compound, composition,
product or technology, whether or not patented or patentable, including, without
limitation, any enhancement in the efficiency, operation, manufacture,
ingredients, preparation, presentation, formulation, means of delivery,
packaging or dosage of a compound, composition, product or technology, or of any
discovery, device, process or formulation related thereto; any discovery or
development of any new or expanded indications or applications for a compound,
composition, product or technology; any discovery or development that improves
the stability, performance, profile, efficiency, safety or efficacy of a
compound, composition, product or technology; or any discovery or development of
a new dosage regimen for a product or method of use or administration for a
compound, composition, product or technology.
     2.21. “Information and Inventions” shall mean all technical, scientific and
other know-how and information, trade secrets, knowledge, technology, means,
methods, processes, practices, formulas, instructions, skills, techniques,
procedures, experiences, ideas, technical assistance, designs, drawings,
assembly procedures, computer programs, apparatuses, specifications, data,
results and other material, including, without limitation,

Page 3



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Certain portions of this Exhibit have been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment. Such omitted portions are marked with brackets [ ] and an asterisk*.
pre-clinical and clinical trial results, manufacturing procedures, test
procedures, and purification and isolation techniques, (whether or not
confidential, proprietary, patented or patentable) in written, electronic or any
other form now known or hereafter developed, and all Improvements, whether to
the foregoing or otherwise, and all other discoveries, developments, inventions
(whether or not confidential, proprietary, patented or patentable), and tangible
embodiments of any of the foregoing.
     2.22. “Know-How” shall mean any Information and Inventions that are not
generally known and are not claimed in or covered by Patents.
     2.23. “L’Oreal” shall have the meaning set forth in the preamble hereto.
     2.24. “L’Oreal Field” shall mean all skin disorders relating to [*],
excluding melanoma, pigmented basal and squamous cell carcinomas, and pigmented
pre-cancerous lesions. For the avoidance of doubt, the L’Oreal Field shall not
include the diagnosis of any medical conditions.
     2.25. “L’Oreal Know-How” shall mean all Know-How owned or otherwise
Controlled by L’Oreal that relates to the L’Oreal Products, Technologies and
Methods or the L’Oreal Field and is reasonably necessary or useful in the
performance of the Feasibility Activities designated for EOS.
     2.26. “L’Oreal Patents” shall mean any and all Patents owned or otherwise
Controlled by L’Oreal, to the extent that such Patents relate to the L’Oreal
Products, Technologies and Methods or the L’Oreal Field.
     2.27. “L’Oreal Products, Technologies and Methods” shall mean certain of
L’Oreal’s proprietary products, technologies and methods for the treatment of
various skin conditions, as more specifically described on Exhibit C hereto.
L’Oreal Products, Technologies and Methods includes L’Oreal’s proprietary [*].
     2.28. “Party” shall have the meaning set forth in the preamble hereto.
     2.29. “Patent” shall mean (a) all national, regional and international
patents and patent applications, including provisional patent applications,
(b) all patent applications filed either from such patents, patent applications
or provisional applications or from an application claiming priority from any of
these, including divisional, continuations, continuations-in-part, provisional,
converted provisional, and requests for continued prosecution, (c) any and all
patents that have issued or in the future issue from the foregoing patent
applications ((a) and (b)), including utility models, petty patents and design
patents and certificates of invention, (d) any and all extensions or
restorations by existing or future extension or restoration mechanisms,
including revalidations, reissues, re-examinations and extensions (including any
supplementary protection certificates and the like) of the foregoing patents or
patent applications ((a), (b) and (c)), and (e) any similar rights, including
so-called pipeline protection or any importation, revalidation, confirmation or
introduction patent or registration patent or patent of additions to any of such
foregoing patent applications and patents.

Page 4



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     2.30. “Person” shall mean an individual, sole proprietorship, partnership,
limited partnership, limited liability partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture or other similar entity or organization, including
without limitation a government or political subdivision, department or agency
of a government.
     2.31. “Receiving Party” shall have the meaning set forth in Section 6.1
hereof.
     2.32. “Regulatory Authorities” shall mean any applicable supra-national,
federal, national, regional, state, provincial or local regulatory agencies,
departments, bureaus, commissions, councils or other government entities,
including, without limitation, the U.S. Food and Drug Administration and the
European Medicines Agency, exercising regulatory authority with respect to the
conduct of the Feasibility Activities.
ARTICLE III FEASIBILITY PROGRAM
     3.1. Conduct of Feasibility Program. Each Party shall use commercially
reasonable efforts to conduct and complete those activities designated for it in
the Feasibility Plan or that are otherwise required by this Article II (the
“Feasibility Program”), in accordance with the schedule set forth in the
Feasibility Plan and, in the case of EOS, in accordance with the Feasibility
Budget. Each Party agrees to conduct its designated Feasibility Activities in
good scientific manner and in compliance in all material respects with
Applicable Law. Further, each Party agrees to endeavor to achieve the objectives
of the Feasibility Program efficiently and expeditiously and to allocate
sufficient time, effort, equipment, and skilled personnel to complete its
designated Feasibility Activities successfully and in a timely manner.
     3.2. Coordination.
          (a) During the term of this Agreement, the contacts designated by the
Parties pursuant to Section 3.5 hereof shall discuss with each other the conduct
and progress of the Feasibility Program, by telephone or in person, not less
frequently than once a month. In such discussions, the contacts shall cover the
status of the Feasibility Activities, review relevant results and data, consider
technical and other issues that have arisen, and review and advise on any
scientific and budgetary matters relating to the Feasibility Program.
          (b) Either Party may propose amendments to the Feasibility Plan. Any
such proposed amendments shall be subject to mutual agreement of the Parties. In
the event that changes to the Feasibility Plan are approved, the Parties agree
that the Feasibility Budget shall be amended by mutual agreement to reflect any
anticipated changes in the costs of the Feasibility Activities designated for
EOS that are associated with such amendments to the Feasibility Plan.
     3.3. Reporting Requirements.

Page 5



--------------------------------------------------------------------------------



 



CONFIDENTIAL
          (a) Within ten (10) days after the end of each Calendar Quarter during
the term of this Agreement, each Party shall provide to the other Party a
written progress report which describes the Feasibility Activities that the
first Party has performed to date, evaluate the work performed in relation to
the goals of the Feasibility Plan, and provide such other information as may be
required by the Feasibility Plan or reasonably requested by the other Party
relating to the Feasibility Program.
          (b) Within thirty (30) days after completion of the Feasibility
Program, EOS shall prepare and provide to L’Oreal a final report analyzing and
evaluating the results of the Feasibility Program.
     3.4. Regulatory Records. Each Party shall maintain records with respect to
the conduct of its designated Feasibility Activities in sufficient detail and in
good scientific manner appropriate for patent and regulatory purposes, which
shall be complete and accurate and shall fully and properly reflect all work
done and results achieved in the performance of the Feasibility Program. Each
Party shall retain such records for at least five (5) years after the
termination of this Agreement, or for such longer period as may be required by
Applicable Law. The other Party and its representatives shall have the right,
during normal business hours and upon reasonable notice, to inspect and copy any
such records.
     3.5. Contacts. For purposes of the Feasibility Program the contact person
of the respective Party hereto shall be the person named below or any person
subsequently notified by either Party to the other for this purpose.

         
 
  EOS:   Dina Gutkowicz-Krusin (for technical matters)  
 
      Joanna Adrian (for administrative matters)
 
       
 
  L’Oreal:   Olivier De Lacharrière  
 
      Stéphanie NOUVEAU

     3.6. Subcontracting. Each Party may perform any or all of its obligations
under this Article II through one or more of its Affiliates or, with the prior
written consent of the other Party, through one or more subcontractors.
     3.7. Communications with Regulatory Authorities. EOS shall have the sole
right to conduct all communications with the Regulatory Authorities and shall
have the sole responsibility to secure any approvals required from the
Regulatory Authorities in connection with the conduct of the Feasibility
Program; provided, however, that L’Oreal shall provide reasonable assistance to
EOS in securing such approvals, at EOS’s request.
     3.8. Supplies. Except as specifically set forth in the Feasibility Plan,
each Party shall be responsible for providing such equipment, materials and
other supplies as it may require for the purpose of performing its designated
Feasibility Activities.

Page 6



--------------------------------------------------------------------------------



 



CONFIDENTIAL
ARTICLE IV EXPENSES AND PAYMENTS
     4.1. Costs and Expenses. L’Oreal shall be solely responsible for all costs
and expenses that it or its Affiliates or permitted subcontractors incur in
connection with the Feasibility Program, and shall reimburse all costs and
expenses that EOS or its Affiliates incur in connection with the Feasibility
Program to the extent provided in Section 4.2 hereof.
     4.2. Payments to EOS. In consideration of EOS’s performance of its
designated Feasibility Activities, L’Oreal shall reimburse EOS, in the manner
provided in Section 4.3 hereof, for the costs and expenses (including such
employee salaries and fully-loaded general and administrative expenses as are
allocable to the Feasibility Program) that are (i) set forth in the Feasibility
Budget and (ii) incurred by EOS or its Affiliates in connection with the conduct
by EOS, its affiliates or duly appointed third parties, of the Feasibility
Program, up to the maximum amount set forth in the Feasibility Budget. In the
event that EOS reasonably anticipates that the costs and expenses incurred in
the performance of its designated Feasibility Activities will exceed such
maximum amount, the Parties shall discuss the matter in good faith and make
revisions as appropriate to the Feasibility Budget; provided, however, that EOS
shall not be required to perform such Feasibility Activities to the extent that
such performance would give rise to such overruns, in the event that the Parties
fails to amend the Feasibility Budget to provide for reimbursement of such
overruns.
     4.3. Invoices and Payments. Within thirty (30) days of the commencement of
each Calendar Quarter, EOS shall send L’Oreal an invoice in the amount of the
budget for such Calendar Quarter, as set forth in the Feasibility Budget. Such
invoice shall be payable by L’Oreal within thirty (30) days after receipt
thereof. Within thirty (30) days of the end of such Calendar Quarter, EOS shall
send L’Oreal (i) a statement of the total amount of reimbursable expenses
incurred by EOS during such Calendar Quarter, which statement shall be
accompanied by reasonable documentation thereof, and (ii) an invoice for the
positive difference, if any, between such amount and the amount paid by L’Oreal
with respect to such Calendar Quarter pursuant to the second sentence of this
Section 4.3, which invoice shall be payable by L’Oreal within thirty (30) days
after receipt thereof. In the event that the amount paid by L’Oreal pursuant to
the second sentence of this Section 4.3 with respect to such Calendar Quarter
exceeds the amount of reimbursable expenses incurred by EOS during such Calendar
Quarter, the excess shall be credited against the amount payable by L’Oreal to
EOS with respect to the following Calendar Quarter. Any delinquent payments by
L’Oreal shall accrue interest from the date on which payment was due, at the
prime rate, as published in The Wall Street Journal, Eastern United States
Edition, on the last Business Day preceding such date.
     4.4. Books and Records. EOS shall maintain complete and accurate books,
records and accounts that, in reasonable detail, fairly reflect any reimbursable
Feasibility Plan costs and expenses incurred by it or its Affiliates in
conformity with U.S. GAAP. EOS shall retain such books, records and accounts
until the later of (a) three (3) years after the end of the period to which such
books, records and accounts pertain, and (b) the expiration of the applicable
tax statute of limitations (or any extensions thereof), or for such longer
period as may be required by Applicable Law. Upon the written request of L’Oreal
and not

Page 7



--------------------------------------------------------------------------------



 



CONFIDENTIAL
more than once in each calendar year, EOS shall permit an independent certified
public accounting firm of internationally recognized standing selected by
L’Oreal, and reasonably acceptable to EOS, to have access, during normal
business hours and upon reasonable prior written notice, to such of the records
of EOS as may be reasonably necessary to verify the accuracy of the calculation
of any amounts payable by L’Oreal, for any calendar year ending not more than
twenty-four (24) months prior to the date of such request.
ARTICLE V INTELLECTUAL PROPERTY
     5.1. Ownership.
          (a) Subject to Section 5.2 hereof, as between the Parties, EOS owns
all right, title and interest in and to the EOS Know -How, the EOS Patents, and
the EOS Technology. EOS shall own all right, title and interest in and to any
and all Information and Inventions relating to the EOS Technology that either
Party (or its Affiliates or subcontractors) may independently or jointly with
the other Party conceive, develop or invent in the course of performing its
designated Feasibility Activities (collectively, “EOS Improvements”). L’Oreal
shall promptly disclose in writing to EOS the development, making, conception or
reduction to practice of any EOS Improvements, assign to EOS any right, title or
interest that L’Oreal may have therein, and assist EOS as reasonably required to
enable EOS to perfect its rights in such EOS Improvements. EOS shall have the
sole right, in its sole discretion, to prepare, file, prosecute, maintain, and
enforce Patents covering or claiming the EOS Improvements.
          (b) Subject to Section 5.2 hereof, as between the Parties, L’Oreal
owns all right, title and interest in and to the L’Oreal Know-How, the L’Oreal
Patents, and the L’Oreal Products, Technologies and Methods.
          (c) Subject to Section 5.2 hereof, as between the Parties, EOS shall
own all right, title and interest in and to the images generated through use of
the Melafind device and any diagnostic hematoxylin and eosin (“H&E”) slides
produced by either Party in the course of the Feasibility Program (hereinafter
“New EOS Intellectual Property”); provided, however, that L’Oreal may, at its
own expense, obtain copies of such images and slides and use the same for any
purpose on a non-exclusive, royalty-free basis.
          (d) Subject to Section 5.2 hereof, as between the Parties, L’Oreal
shall own all right, title and interest in and to the clinical data and other
data (other than the New EOS Intellectual Property) generated during the
Feasibility Program (hereinafter “New L’Oreal Intellectual Property”).
          (e) It is understood and agreed that, except as expressly provided in
this Section 5.1 or Section 5.2 hereof, nothing contained in this Agreement or
otherwise shall be construed to mean that one Party will obtain any right, title
or interest, by implication or otherwise, to or under any intellectual property
right of the other Party. In particular, L’Oreal will not obtain any right,
title or interest in or to the EOS Know-How, the EOS Patents, the EOS
Improvements, the EOS Technology, or the New EOS Intellectual

Page 8



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Certain portions of this Exhibit have been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment. Such omitted portions are marked with brackets [ ] and an asterisk*.
Property, and EOS will not obtain any right, title or interest in or to L’Oreal
Know-How, the L’Oreal Patents, the L’Oreal Products, Technologies and Methods or
the New L’Oreal Intellectual Property, in each case except as provided in this
Section 5.1 and Section 5.2 hereof.
     5.2. License and Option Grants.
               (i) EOS hereby grants to L’Oreal a royalty-free, worldwide,
exclusive license, with the right to sublicense to Affiliates and permitted
subcontractors, under the EOS Know-How, the EOS Patents, the EOS Improvements,
and the New EOS Intellectual Property, to perform its designated Feasibility
Activities.
               (ii) L’Oreal hereby grants to EOS a royalty-free, worldwide,
exclusive license, with the right to sublicense to Affiliates and permitted
subcontractors, under the L’Oreal Know-How, the L’Oreal Patents, the L’Oreal
Products, Technologies and Methods, and the New L’Oreal Intellectual Property,
to perform its designated Feasibility Activities.
               (iii) L’Oreal hereby grants to EOS a royalty-free, worldwide,
exclusive license, with the right to sublicense to Affiliates and permitted
subcontractors, under the New L’Oreal Intellectual Property, outside the L’Oreal
Field.
               (iv) EOS hereby grants to L’Oreal an option to obtain an
exclusive license, on terms and conditions to be mutually agreed, under any EOS
Technology Controlled by EOS or its Affiliates, for [*] non-medical uses, which
option shall expire on the earlier to occur of six (6) months after Feasibility
Plan completion and August 31, 2008. L’Oreal shall give EOS written notice in
the event that L’Oreal decides to exercise the option. Upon receipt by EOS of
such notice, the Parties shall use good faith efforts to negotiate and execute a
definitive license agreement. In the event that the Parties shall not have
executed such a license agreement within ninety (90) days after receipt by EOS
of such notice, then such option shall automatically terminate unless otherwise
mutually agreed by the Parties.
     5.3. Clinical Research Agreement. The provisions of this Agreement,
including this Article 5 and Article 6 hereof, shall govern the rights and
obligations of the Parties under that certain Clinical Research Agreement among
L’Oreal, EOS and [*] relating to the Study (as defined therein). Such Clinical
Research Agreement shall be substantially in the form attached hereto as
Exhibit D. The Study shall comprise an integral part of the Feasibility Program.
ARTICLE VI CONFIDENTIALITY
     6.1. Confidential Information. Except to the extent permitted by this
Agreement or as otherwise agreed by the Parties in writing, the Parties agree
that, at all times during the term of the Feasibility Program and for a five
(5) year period following the completion or termination thereof, the Party
receiving information (the “Receiving Party”) shall keep confidential and shall
not disclose any information (including any multispectral images and

Page 9



--------------------------------------------------------------------------------



 



CONFIDENTIAL
histological slides) furnished to it by the other Party (the “Disclosing Party”)
on or after the Effective Date pursuant to this Agreement or prior to the
Effective Date pursuant to that certain Letter Agreement of Confidentiality
dated June 20, 2006 between the Parties (the “Confidential Information”), except
to the extent that the Receiving Party can establish by competent proof that
such information:
          (a) was already known to the Receiving Party, other than under an
obligation of confidentiality, at the time of disclosure by the Disclosing
Party;
          (b) was part of the public domain at the time of its disclosure by the
Disclosing Party;
          (c) became part of the public domain after its disclosure by the
Disclosing Party, other than through any act or omission of the Receiving Party
in breach of this Agreement;
          (d) was disclosed to the Receiving Party by a third party who had no
obligation not to disclose such information to others; or
          (e) was independently developed or discovered by employees or agents
of the Receiving Party who had no access to the Confidential Information.
     6.2. Disclosure.
          (a) Each Party may disclose Confidential Information of the other
Party to the extent that such disclosure is:
               (i) made in response to a valid order of a court of competent
jurisdiction or other governmental body of a country or any political
subdivision thereof of competent jurisdiction; provided, however, that the
Receiving Party shall first have given notice to the Disclosing Party and given
the Disclosing Party a reasonable opportunity to quash such order and to obtain
a protective order requiring that the Confidential Information and/or documents
that are the subject of such order be held in confidence by such court or
governmental body or, if disclosed, be used only for the purposes for which the
order was issued; and provided further that if a disclosure order is not quashed
or a protective order is not obtained, the Confidential Information disclosed in
response to such court or governmental order shall be limited to that
information which is legally required to be disclosed in such response to such
court or governmental order;
               (ii) otherwise required by law, including the U.S. federal
securities laws, or the rules of any stock exchange on which such Party is
listed;
               (iii) made to the Regulatory Authorities as required in
connection with any filing, application or request for regulatory approval;
provided, however, that reasonable measures shall be taken to assure
confidential treatment of such information;
               (iv) made to existing or potential acquirers or merger
candidates; existing or potential pharmaceutical collaborators; investment
bankers; existing or potential

Page 10



--------------------------------------------------------------------------------



 



CONFIDENTIAL
investors, venture capital firms or other financial institutions for purposes of
obtaining financing, each of whom prior to disclosure shall be bound by
obligations of confidentiality at least equivalent in scope to those set forth
in this Article V; or
               (v) made by EOS or its Affiliates to third parties as may be
necessary or reasonably useful in connection with the development or
commercialization of the EOS Technology, including publications and
subcontracting and sublicensing transactions in connection with such development
or commercialization.
     6.3. Use of Confidential Information. Subject to Section 6.1 hereof, the
Receiving Party may use (i) for the purpose of performing its designated
Feasibility Activities, any Confidential Information of the Disclosing Party,
and (ii) for any internal purpose, such Confidential Information of the
Disclosing Party as was developed by the Disclosing Party in the performance of
its designated Feasibility Activities.
     6.4. Notification. The Receiving Party shall notify the Disclosing Party
immediately, and cooperate with the Disclosing Party as the Disclosing Party may
reasonably request, upon the Receiving Party’s discovery of any loss or
compromise of the Disclosing Party’s information.
     6.5. Remedies. Each Party agrees that the unauthorized use or disclosure of
any information by the Receiving Party in violation of this Agreement will cause
severe and irreparable damage to the Disclosing Party. In the event of any
violation of this Article VI, the Receiving Party agrees that the Disclosing
Party shall be authorized and entitled to obtain from any court of competent
jurisdiction injunctive relief, whether preliminary or permanent, without the
necessity of proving irreparable harm or monetary damages, as well as any other
relief permitted by applicable law. The Receiving Party agrees to waive any
requirement that the Disclosing Party post bond as a condition for obtaining any
such relief.
     6.6. Use of Name. Neither Party shall use the name, symbol, trademark,
trade name or logotype of the other Party in any publication, press release,
promotional material or other form of publicity without the prior written
approval of such other Party. The restrictions imposed by this Section shall not
prohibit either Party from making any disclosure identifying the other Party
that is required by applicable law.
ARTICLE VII TERM AND TERMINATION
     7.1. Term. This Agreement shall commence as of the Effective Date and,
unless earlier terminated in accordance with this Article VII, shall remain in
force until the later to occur of (i) the completion of the Feasibility Program
or (ii) the second anniversary of the Effective Date, or as otherwise mutually
agreed by the Parties.
     7.2. Termination. This Agreement shall be subject to termination (a) by
either Party in the event of a material breach hereof by the other Party, which
breach is not cured within thirty (30) days (or, in the case of a payment
default, ten (10) Business Days)

Page 11



--------------------------------------------------------------------------------



 



CONFIDENTIAL
following written notice thereof by the non-breaching party, or (b) by mutual
agreement of the Parties.
     7.3. Effect of Termination. The termination of this Agreement, shall be
without prejudice to any rights or obligations of the parties that may have
accrued prior to such termination, and the provisions of Sections 3.3, 3.4, 4.3,
4.4, 5.1, 5.2, 9.3, 9.6, 9.12, and 9.13, Articles VI and VIII, and this
Section 7.3 shall survive the termination of this Agreement. Except as otherwise
expressly provided herein, termination of this Agreement in accordance with the
provisions hereof shall not limit any remedies that may otherwise be available
to a Party in law or equity.
ARTICLE VIII GOVERNING LAW AND DISPUTE RESOLUTION
     8.1. Governing Law. This Agreement shall be governed and interpreted in
accordance with English law, without regard to its conflict of law principles.
     8.2. Dispute Resolution.
          (a) The Parties shall negotiate in good faith and use reasonable
efforts to settle any dispute, controversy or claim arising from or related to
this Agreement (or any document or instrument delivered in connection herewith)
(each, a “Dispute”). In the event that the Parties are unable, within ten
(10) days, to reach a resolution, such Dispute shall be referred to designees of
the chief executive officers of EOS and L’Oreal, who shall attempt in good faith
to reach a resolution of the Dispute. If the foregoing procedures fail to
achieve a mutually satisfactory resolution within thirty (30) days, then either
Party may, by written notice to the other Party, elect to have the matter
settled by binding arbitration pursuant to Section 8.2(b).
          (b) Any arbitration under this Agreement shall take place at a
location to be agreed by the Parties; provided, however, that in the event that
the Parties are unable to agree on a location for an arbitration under this
Agreement within five (5) days of the demand therefor, such arbitration shall be
held in London, England. Any arbitration under this Agreement shall be
administered by the London Court of International Arbitration under its
Commercial Arbitration Rules (the “Rules”). The Parties shall appoint an
arbitrator by mutual agreement. If the Parties cannot agree on the appointment
of an arbitrator within thirty (30) days of the demand for arbitration, an
arbitrator shall be appointed in accordance with the Rules. The arbitrator shall
have the authority to grant any equitable and legal remedies that would be
available in any judicial proceeding instituted to resolve the Dispute submitted
to such arbitration in accordance with this Agreement; provided, however, that
the arbitrator shall not have the power to alter, amend or otherwise affect the
terms or the provisions of this Agreement. Judgment upon any award rendered
pursuant to this Section may be entered by any court having jurisdiction over
the Parties other assets. The arbitrator shall have no authority to award
punitive or any other type of damages not measured by a Party’s compensatory
damages. Each Party shall bear its own costs and expenses and attorneys’ fees
and an equal share of the arbitrator’s fees and any administrative fees of

Page 12



--------------------------------------------------------------------------------



 



CONFIDENTIAL
arbitration, unless the arbitrator shall otherwise allocate such costs, expenses
and fees between the Parties. The Parties agree that all arbitration awards
shall be final and binding on the Parties and their Affiliates. The Parties
hereby waive the right to contest the award in any court or other forum. Except
to the extent necessary to confirm an award or as may be required by law,
neither a Party nor an arbitrator may disclose the existence, content, or
results of an arbitration without the prior written consent of both Parties. In
no event shall an arbitration be initiated after the date when commencement of a
legal or equitable proceeding based on the dispute, controversy or claim would
be barred by the applicable English statute of limitations.
          (c) Nothing in this Section 8.2 shall preclude either party from
seeking interim or provisional relief, including without limitation a temporary
restraining order, preliminary injunction, or other interim equitable relief
concerning a Dispute if necessary to protect the interests of such party. This
Article VIII shall be specifically enforceable.
ARTICLE IX MISCELLANEOUS
     9.1. Force Majeure. Neither Party shall be held liable or responsible to
the other Party or be deemed to have defaulted under or breached this Agreement
for failure or delay in fulfilling or performing any term of this Agreement,
when such failure or delay is caused by or results from causes beyond the
reasonable control of the non-performing Party, including fires, floods,
embargoes, shortages, epidemics, quarantines, war, acts of war (whether war be
declared or not), insurrections, riots, civil commotion, strikes, lockouts or
other labor disturbances, acts of God or acts, omissions or delays in acting by
any governmental authority. The non-performing Party shall notify the other
Party of such force majeure within ten (10) days after such occurrence by giving
written notice to the other Party stating the nature of the event, its
anticipated duration, and any action being taken to avoid or minimize its
effect. The suspension of performance shall be of no greater scope and no longer
duration than is necessary and the non-performing Party shall use commercially
reasonable efforts to remedy its inability to perform; provided, however, that
in the event the suspension of performance continues for one-hundred and eighty
(180) days after the date of the occurrence, the Parties shall meet and discuss
in good faith how best to proceed.
     9.2. Export Control Regulations. The rights and obligations of the Parties
under this Agreement shall be subject in all respects to United States laws and
regulations as shall from time to time govern the license and delivery of
technology and products between the United States and other countries, including
the United States Foreign Assets Control Regulations, Transaction Control
Regulations and Expert Control Regulations, as amended, and any successor
legislation issued by the Department of Commerce, International Trade
Administration, Office of Export Licensing. Without in any way limiting the
provisions of this Agreement, each Party agrees that, unless prior authorization
is obtained from the Office of Export Licensing, it shall not export, re-export,
or transship, directly or indirectly, to any country, any of the technical data
disclosed to it by the other party if such export would

Page 13



--------------------------------------------------------------------------------



 



CONFIDENTIAL
violate the laws of the United States or the regulations of any department or
agency of the United States Government.
     9.3. Notices. All notices, requests and other communications hereunder must
be in writing and will be deemed to have been duly given only if delivered
personally against written receipt or by facsimile transmission with answer back
confirmation or by internationally-recognized overnight courier to the Parties
at the following addresses or facsimile numbers:

         
 
  If to EOS to:   Electro-Optical Sciences, Inc.
 
      3 West Main Street, Suite 201
 
      Irvington, New York
 
      Attention: Chief Executive Officer
 
      Fax: 914-591-3701
 
       
 
  With a copy to:   James C. Snipes, Esq.
 
      Covington & Burling LLP
 
      One Front Street
 
      San Francisco, CA 94111
 
      Fax: 415-955-6571
 
       
 
  If to L’Oreal to:   L’OREAL
 
      90 rue du Général Roguet
 
      92583 Clichy Cedex
 
      Attention: Dr. Olivier de LACHARRIERE
 
      Phone: 01.47.56.77.35
 
       
 
  With a copy to:   Alain ROMAN
 
      L’OREAL
 
      25-29 quai Aulagnier
 
      92600 Asnières
 
      Fax: 01.47.56.72.12
 
      Phone: 01.47.56.85.64

     All such notices, requests and other communications will (a) if delivered
personally to the address as provided in this Section, be deemed given upon
receipt, (b) if delivered by facsimile to the facsimile number as provided in
this Section, be deemed given upon receipt by Sender of the answer back
confirmation and (c) if delivered by internationally-recognized courier service
to the address as provided in this Section, be deemed given three (3) business
days after acceptance by the overnight courier service (in each case regardless
of whether such notice, request or other communication is received by any other
Person to whom a copy of such notice, request or other communication is to be
delivered pursuant to this Section). Any Party from time to time may change its
address, facsimile number or other information for the purpose of notices to
that Party by giving notice specifying such change to the other parties hereto.
It is understood and agreed that this Section 9.3 is not intended to

Page 14



--------------------------------------------------------------------------------



 



CONFIDENTIAL
govern the day-to-day business communications necessary between the Parties in
performing their duties, in due course, under the terms of this Agreement.
     9.4. Representations and Warranties. Each Party represents and warrants to
the other Party as follows: (i) it is a duly organized and validly existing
corporation under the laws of its jurisdiction of incorporation; (ii) it has
full corporate power and authority and has taken all corporate action necessary
to enter into and perform this Agreement; (iii)the execution and delivery of
this Agreement and the transactions contemplated herein do not violate, conflict
with, or constitute a default under its articles of incorporation or similar
organizational document, its bylaws, or the terms or provisions of any material
agreement or other instrument to which it is a party or by which it is bound, or
any order, award, judgment or decree to which it is a party or by which it is
bound; (iv) this Agreement is its legal, valid and binding obligation,
enforceable in accordance with the terms and conditions hereof; and (v) to the
best of its knowledge, the exercise by such other Party of its rights under
Section 5.2 hereof will not infringe the intellectual property rights of any
third party. EXCEPT FOR THOSE WARRANTIES SET FORTH IN THIS SECTION 9.4, EACH
PARTY HEREBY DISCLAIMS ANY AND ALL WARRANTIES, CONDITIONS AND TERMS, WHETHER
WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING (A) ANY WARRANTY OF QUALITY,
PERFORMANCE, MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE, (B) ANY
WARRANTY WITH RESPECT TO THE VALIDITY OR ENFORCEABILITY OF ANY PATENT OR OTHER
INTELLECTUAL PROPERTY, AND (C) ANY WARRANTY THAT THE PERFORMANCE OF ITS RIGHTS
OR OBLIGATIONS HEREUNDER WILL NOT INFRINGE THE INTELLECTUAL PROPERTY RIGHTS OF
ANY PERSON. NO PARTY MAKES ANY REPRESENTATIONS HEREUNDER OTHER THAN THOSE SET
FORTH EXPRESSLY HEREIN.
     9.5. Entire Agreement; Amendment. This Agreement, including the Exhibits
hereto, constitutes the entire agreement between the Parties with respect to the
subject matter hereof, and supersedes and cancels all previous agreements and
understandings, whether oral or in writing, in respect of the subject matter
hereof, including that certain Letter Agreement of Confidentiality dated June
20, 2006, and may not be amended or modified except by an express declaration in
writing signed on behalf of EOS and L’Oreal by duly authorized officers and
referring specifically to this Agreement.
     9.6. Further Assurances. Each Party shall duly execute and deliver, or
cause to be duly executed and delivered, such further instruments and do and
cause to be done such further acts and things, including without limitation the
execution, delivery, and filing of such assignments, agreements, documents and
instruments, as may be necessary or as the other Party may reasonably request in
connection with this Agreement or to carry out more effectively the provisions
and purposes hereof, or to better assure and confirm unto such other Party its
rights and remedies under this Agreement.
     9.7. Successors and Assigns. The terms and provisions hereof shall inure to
the benefit of, and be binding upon, EOS, L’Oreal and their respective
Affiliates, successors and permitted assigns. The representations, warranties,
covenants and agreements set forth in

Page 15



--------------------------------------------------------------------------------



 



CONFIDENTIAL
this Agreement are for the sole benefit of the Parties and their successors and
permitted assigns, and they shall not be construed as conferring any rights on
any other Persons.
     9.8. Assignment. Except as expressly provided herein, neither Party may,
without the prior written consent of the other Party, sell, transfer, assign,
delegate, pledge, or otherwise dispose of, whether voluntarily, involuntarily,
by operation of law or otherwise, this Agreement or any of its rights or duties
hereunder; provided, however, that EOS may, without such consent, assign this
Agreement and its rights and obligations hereunder to an Affiliate, to the
purchaser of all or substantially all of its assets related to the EOS
Technology, or to its successor entity or acquiror in the event of a merger,
consolidation or change in control of EOS; and provided, further, that L’Oreal
may, without such consent, assign this Agreement and its rights and obligations
hereunder to an Affiliate, to the purchaser of all or substantially all of its
assets related to the L’Oreal Products, Technologies and Methods, or to its
successor entity or acquirer in the event of a merger, consolidation or change
in control of L’Oreal. Any attempt to assign, transfer, subcontract or delegate
any portion of this Agreement in violation of this Section shall be null and
void. All validly assigned and delegated rights and obligations of the parties
hereunder shall be binding upon and inure to the benefit of and be enforceable
by and against the successors and permitted assigns of EOS or L’Oreal, as the
case may be. In the event either Party seeks and obtains the other Party’s
consent to assign or delegate its rights or obligations to another Party, the
assignee or transferee shall assume all obligations of its assignor or
transferor under this Agreement and the performance of such obligations must be
guaranteed in writing by the assignor or transferor.
     9.9. Waiver. Any term or condition of this Agreement may be waived at any
time by the Party that is entitled to the benefit thereof, but no such waiver
shall be effective unless set forth in a written instrument duly executed by or
on behalf of the Party waiving such term or condition. No waiver by a Party
hereto of any term or condition of this Agreement, in any one or more instances,
shall be deemed to be or construed as a waiver of the same or any other term or
condition of this Agreement on any future occasion.
     9.10. Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of any Party under this Agreement will not be materially
and adversely affected thereby, (a) such provision shall be fully severable,
(b) this Agreement shall be construed and enforced as if such illegal, invalid
or unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and reasonably acceptable
to the Parties. To the fullest extent permitted by applicable law, each Party
hereby waives any provision of law that would render any provision hereof
prohibited or unenforceable in any respect.
     9.11. Independent Contractors. The status of the Parties under this
Agreement shall be that of independent contractors. Nothing in this Agreement is
intended or shall be

Page 16



--------------------------------------------------------------------------------



 



CONFIDENTIAL
deemed to constitute a partnership, agency, employer, employee, or joint venture
relationship between the Parties. Neither Party shall have the right to enter
into any agreements on behalf of the other Party, nor shall it represent to any
Person that it has any such right or authority.
     9.12. Construction. Except where the context otherwise requires, wherever
used the singular shall include the plural, the plural the singular, the use of
any gender shall be applicable to all genders and the word “or” is used in the
inclusive sense. The term “including” as used herein shall mean including,
without limiting the generality of any description preceding such term. The
captions of this Agreement are for convenience of reference only and in no way
define, describe, extend, or limit the scope or intent of this Agreement or the
intent of any provision contained in this Agreement. The language of this
Agreement shall be deemed to be the language mutually chosen by the Parties and
no rule of strict construction shall be applied against either Party.
     9.13. English Language. This Agreement shall be written and executed in the
English language. Any translation into any other language shall not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control. All notices and other disclosure required of the Parties hereunder
shall be in English.
     9.14. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which,
taken together, shall constitute one and the same instrument.
          IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on
the day and year first above written.

                      ELECTRO-OPTICAL SCIENCES, INC.       L’OREAL    
 
                   
By:
  /s/ Joseph V. Guifo       By:   /s/ Jacques Leclaire    
Name:
  Joseph V. Guifo       Name:   Jacques Leclaire     
Title:
  March 26, 2007       Title:   16/3/07    

Page 17



--------------------------------------------------------------------------------



 



Certain portions of this Exhibit have been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment. Such omitted portions are marked with brackets [ ] and an asterisk*.
EXHIBIT A
[*]
Project Budget — January 31, 2007

                                      Action   Responsible Parties   Hours  
Rate   Other Costs   Total
Protocol development
  EOS / L’Oreal     [*]     $ [*]     $ —       [*]  
Database design
  EOS     [*]     $ [*]     $ —       [*]  
Database development
  EOS     [*]     $ [*]     $ —       [*]  
Clinical Research Agreements
  EOS / Corporate Counsel     [*]     $ [*]     $ [*]       [*]  
Site visit
  EOS     [*]     $ [*]     $ [*]       [*]  
Field and Technical support
  EOS     [*]     $ [*]     $ [*]       [*]  
Central dermatohistopathology for reference standard
  EOS     [*]     $ —     $ [*]       [*]  
Study coordination
  EOS / L’Oreal     [*]     $ [*]     $ —       [*]  
Image processing
  EOS     [*]     $ [*]     $ —       [*]  
Algorithm development
  EOS     [*]     $ [*]               [*]  
Estimated Costs
                                [*]  
+10%
                                [*]    
Total Estimated Budget
                                [*]    

 



--------------------------------------------------------------------------------



 



Certain portions of this Exhibit have been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment. Such omitted portions are marked with brackets [ ] and an asterisk*.
[*]
EXHIBIT B
[*]
L’OREAL — R&D, Life Sciences
Prospective Clinical Research
[*]
Goals Definitions

      [*]

Study steps
- Phase 1: [*]
The phase 1 will goal on [*] calibration of Melafind®.
. In vitro measurements (L’Oréal)
Measurements will be done on phantoms based on in vitro L’Oréal technology.
. Model development (EOS)
Phase 2: [*]
The phase 2 will goal on in vivo measurements with Melafind® of [*] associated
to histological assessment.
. Data collection (clinical studies [*]). (L’Oréal)
. Histology [*]. (L’Oréal)
. Model Development — Validation. (EOS)

      March 19th, 2007   CONFIDENTIAL — L’OREAL

This document is the property of/ L’Oréal. Reproduction prohibited without
written agreement of L’Oréal

Page 1 of 4



--------------------------------------------------------------------------------



 



Certain portions of this Exhibit have been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment. Such omitted portions are marked with brackets [ ] and an asterisk*.
[*]
Time schedule

         
 
  April 2007:   Planning
 
  May 2007:   Skin samples production
 
  June 2007:   Image acquisition with Melafind®
 
  July/Sept. 2007:   Model development

      March 19th, 2007   CONFIDENTIAL — L’OREAL

This document is the property of L’Oréal. Reproduction prohibited without
written agreement of L’Oréal

Page 2 of 4



--------------------------------------------------------------------------------



 



Certain portions of this Exhibit have been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment. Such omitted portions are marked with brackets [ ] and an asterisk*.
[*]

      March 19th, 2007   CONFIDENTIAL — L’OREAL

This document is the property of L’Oréal. Reproduction prohibited without
written agreement of L’Oréal

Page 3 of 4



--------------------------------------------------------------------------------



 



Certain portions of this Exhibit have been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment. Such omitted portions are marked with brackets [ ] and an asterisk*.
[*]
Study management
Promotor: L’Oréal Recherche
The study will be managed by L’Oréal and EOS.
Time schedule

         
 
  April/May 2007:   Clinical protocol initiation
 
  June/Nov 2007:   Collection of clinical cases sections staining and reading
[*]
 
  April/July 2007:   Training phase for horizontal sections
 
  July/Dec 2007:   Histological staining [*]
 
  Dec./Feb. 2008:   Model development, Validation

      March 19th, 2007   CONFIDENTIAL — L’OREAL

This document is the property of L’Oréal. Reproduction prohibited without
written agreement of L’Oréal

Page 4 of 4



--------------------------------------------------------------------------------



 



Certain portions of this Exhibit have been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment. Such omitted portions are marked with brackets [ ] and an asterisk*.
[*]

Exhibit C
Exhibit C
L’OREAL ‘s proprietary products, technologies and methods
[*]

      February 12th, 2007   CONFIDENTIAL — L’OREAL

This document is the property of L’Oréal. Reproduction prohibited without
written agreement of L’Oréal

Page 1 of 1



--------------------------------------------------------------------------------



 



Certain portions of this Exhibit have been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment. Such omitted portions are marked with brackets [ ] and an asterisk*.
CONFIDENTIAL
EXHIBIT D
CLINICAL RESEARCH AGREEMENT
This Clinical Research Agreement (this “Agreement”) is made by and between:
L’OREAL, a Company organized and existing under the laws of France, having its
office situated at 14 rue Royale, 75008 Paris, France, represented for the
purpose of this Agreement by Mr. J. LECLAIRE acting as Director of Advanced
Research, Life Sciences situated 90, rue du Général Roguet - 92583 Clichy cedex,
France, hereinafter referred to as “L’OREAL”,
AND
Electro-Optical Sciences, Inc., a Delaware Corporation, 3 West Main Street,
Suite 201, Irvington New York 10533, represented for the purpose of this
Agreement by Joseph V. Gulfo, M.D., as Chief Executive Officer, hereinafter
referred to as “EOS”
L’OREAL and EOS being hereinafter referred to collectively as the “Sponsors”
AND
[       ], represented for the purpose of this Agreement by Ralph Braun, M.D.,
acting as Investigator, hereinafter the “Institution”
Sponsors and Institution being hereinafter referred to collectively as the
“Parties”
RECITALS:

-   The Sponsors have concluded a Research and Feasibility Agreement under which
they have decided to sponsor jointly a clinical trial.   -   Consequently, the
Sponsors have proposed to the Institution which has agreed to, and is equipped
to, carry out a clinical study entitled, [*] (hereinafter referred to in this
Agreement as the “Study”);   -   To that effect, the Sponsors have written a
technical protocol (including appendices), attached to this Agreement and made
an integral part of it (hereinafter referred to as the “Protocol”).   -   It is
the intention of all Parties that the Institution will proceed with the conduct
of the Study in accordance with the Protocol and its attachment, under the terms
and conditions set forth below.

IT HAS BEEN AGREED AS FOLLOWS.
ARTICLE 1: DEFINITIONS

-   The “Volunteer(s)”: shall mean volunteer(s) entered by the Investigator into
the Study satisfying the recruitment criteria set out in the Protocol.   -  
“Case Report Form”: shall mean the completed data form provided to Sponsors by
Institution in respect of each Volunteer included in the Study.

Page 1



--------------------------------------------------------------------------------



 



CONFIDENTIAL

-   The “Investigator” shall mean Dr. Ralph Braun, or such other person as
designated pursuant to Section 2.1.   -   The “Study Staff” shall mean the
Investigator and all other employees, contractors and agents performing or
assisting with the Study on behalf of the Institution.   -   The “Results” shall
mean the Case Report Forms, electronic databases required under the Protocol,
Study reports prepared by the Institution for the Sponsors and the underlying
data compilations, including the final report provided for in the Protocol
(“Final Report”), any other deliverables required by the Protocol, and any other
documents or records generated hereunder.   -   The “Sponsor Data” shall mean
the Protocol, the operations manuals provided by the Sponsors for use at the
Study site, and any other scientific, technical, business, or other data or
information relating to the Test Materials (as defined in Article 4) or this
Agreement that is disclosed to the Institution by the Sponsors.

ARTICLE 2: GENERAL

2.1.   The Institution shall conduct and supervise the Study through the
Investigator, who shall be an employee of the Institution. The Institution shall
notify the Sponsors promptly if the Investigator is unable or unwilling to
continue the Study or if the Investigator’s affiliation with the Institution
ceases, whereupon the Sponsors will have a right of approval with respect to the
designation of a new Investigator, subject to Section 11.3.   2.2.   Under the
conditions of this Agreement, the Institution shall (and shall cause the
Investigator to) conduct the Study in strict compliance with this Agreement, the
Protocol (as amended from time to time), all reasonable written instructions of
the Sponsors, all applicable laws, regulations and guidelines governing clinical
trials, including current good clinical practice guidelines of the International
Conference on Harmonization (ICH) Guidance E6, “Good Clinical Practice,” and
associated national implementing legislation and guidelines (“Applicable Law”);
provided, however, that the Institution may deviate from the Protocol and such
instructions to the extent that the safety of the Volunteers so requires.   2.3.
  The Institution shall deliver the Results, including the Final Report, to the
Sponsors on the schedule provided for in the Protocol.   2.4.   Under this
Agreement, the primary contacts for the Study shall be the Investigator at the
Institution, Dr. O. de LACHARRIERE at L’OREAL and Dr. J. GULFO at EOS.   2.5.  
The Study shall be performed at the Institution and shall commence as soon as
proper authorizations are obtained and be completed no later than the dates
agreed upon by the Parties in the Protocol, subject to the terms of Article 11.
  2.6.   Any modification to this Agreement or the Protocol shall only be
implemented by a written document signed by all Parties.   2.7.   Nothing in
this Agreement shall be construed as to create any relationship between the
Sponsors and the Institution on the one hand, and between the Sponsors and the
Investigator on the other hand, other than that of independent contracting
parties. No Party shall have any right, power, authority to assume, create or
incur any expense, liability, or obligation, express or implied, on behalf of
any other.

ARTICLE 3: GENERAL OBLIGATIONS OF THE INSTITUTION

Page 2



--------------------------------------------------------------------------------



 



CONFIDENTIAL

3.1.   Before beginning the Study, the Institution shall obtain and have in
place (i) appropriate authorizations and approvals of the Study, Protocol and a
written form of the Informed Consent mutually acceptable to the Institution and
the Sponsors, compliant with Applicable Law and the rules of the relevant Ethics
Committee (hereinafter referred to as the “Committee”) and (ii) valid informed
consents (“Informed Consent”) signed by each Volunteer. No change to the
Protocol and/or the Informed Consent form may be made without prior written
approval of the Sponsors and the Committee, except when such change is necessary
to eliminate apparent immediate hazard to the Volunteers, in which case the
Institution shall notify the Sponsors and the Committee immediately.   3.2.  
The Institution shall (and shall cause the Investigator to) conduct the Study in
a manner consistent with the Informed Consents, the Applicable Law and all other
applicable approvals, authorizations and consents.   3.3.   The Institution
shall comply with Applicable Law in the collection, storage, and transfer of any
samples or other biological materials taken from Volunteers, and shall obtain
any Informed Consents required for the use of such materials in accordance with
the Protocol. Any use of such materials by a Party, whether in the Study or
otherwise, shall be consistent with such Informed Consents and Applicable Law.  
3.4.   The Institution shall supervise the Study Staff and shall ensure
(directly in the case of employees, and by contract in the case of contractors)
that all Study Staff are appropriately trained, qualified, and certified, and
are informed of and abide by the applicable terms of this Agreement.

ARTICLE 4: SUPPLY OF TEST MATERIALS
EOS shall provide the Institution with the Melafind system to be used for the
performance of the Study (“Test Materials”). The Institution shall (and shall
cause the Study Staff, including the Investigator, to) use the Test Materials
only for the performance of the Study, and to refrain from using the Test
Materials in any manner that is contrary to the provisions of, or outside the
scope of, the Protocol or the written instructions of the Sponsors.
ARTICLE 5: MEETINGS
The Sponsors and the Institution shall meet as necessary, upon sixty (60) days’
notice given by one of the Parties.
ARTICLE 6: ADVERSE EVENTS
The Institution undertakes to report immediately, by e-mail, confirmed by
facsimile or mail, to the Sponsors any injury or illness to a Volunteer that is
directly related to the use of the Test Materials or the performance of any
other procedure in accordance with the Protocol or the Sponsor’s written
instructions (“Adverse Events”). The Sponsor shall reimburse medical expenses
related to any Adverse Events in accordance with Article 10.
ARTICLE 7: MAINTENANCE OF RECORDS

7.1.   The Institution shall keep the Sponsors informed of the Study’s status,
shall maintain such Study data and records as are required by the Protocol and
Applicable Law (the “Study Documents”), and shall maintain the Study Documents
for at least as long as required by the Protocol and Applicable Law.

Page 3



--------------------------------------------------------------------------------



 



CONFIDENTIAL

7.2.   Sponsors shall have the unrestricted right to use all information
resulting from the Study for any and all purposes consistent with the Applicable
Law and the Informed Consents, provided that Volunteer confidentiality is
maintained.

7.3.   The Institution shall make available to the Sponsors the Study site, the
Study Staff, and, subject to Applicable Law relating to patient confidentiality,
the Study Documents for purposes of review and audit upon reasonable advance
notice during regular business hours.

7.4.   The Institution shall make the Study Documents available for the purposes
of any audit by a regulatory authority or by the Committee. The Institution
shall promptly notify the Sponsors, in advance if practicable, of any audit by a
regulatory authority, which audit is directly related to the Study and, to the
extent possible and permissible, permit the Sponsors to review and comment in
advance on any written communication from the Institution to the regulatory
authority in connection with such audit and permit the Sponsors’ representatives
to be present at such audit.

ARTICLE 8: CONFIDENTIALITY; OWNERSHIP OF DATA AND DOCUMENTS

8.1.   It is understood by the Parties that the Institution shall (and shall
cause the Investigator and Study Staff to), (i) treat (a) any and all
information transmitted by the Sponsors for the purpose of the Study, including
Sponsor Data, (b) the Results and (c) source data included in the Results
(collectively referred to in this Agreement as the “Information”) as strictly
confidential, (ii) not transmit or transfer any of the Information to any third
party other than the Committee, and (iii) use the Information only for the
purpose of the Study in strict compliance with the Protocol.       The
Institution shall be allowed to disclose the Information, on a need-to-know
basis, to the Study Staff, to Volunteers and physicians (prospective or
otherwise) as is reasonably necessary with regard to obtaining Informed Consent
or the medical treatment of the Volunteers, or to any governmental authority as
required by law. The Institution shall exercise due care and take all necessary
measures to prevent any unauthorized disclosure or use of the Information by
those persons and ensure that such persons are subject to the confidentiality
provisions of this Article.

8.2.   The above mentioned provisions shall not apply to such part of the
Information which:

  -   at the time of disclosure by the Sponsors is in the public domain; or    
-   after disclosure by the Sponsors, comes into the public domain otherwise
than by fault of the Institution or Study Staff, including the Investigator; or
    -   the Institution can conclusively prove in writing was known to it prior
to its disclosure by the Sponsor or was independently developed by the
Institution or the Study Staff, including the Investigator; or     -   the
Institution can prove to have been lawfully obtained from an independent third
party having an unrestricted right to disclose and use it.

8.3.  
The Sponsors shall be the exclusive owners of the Results and the Sponsor Data,
including the related copyrights. The Sponsors shall comply with Applicable Law
regarding the confidentiality of Volunteers’ medical records and other health
information, shall hold the Volunteers’ personal identifying information in
confidence, and shall act in accordance with the Informed Consents. Subject to
the foregoing, the Sponsors may copy Institution records containing such
information to the extent permitted by Applicable Law and the express
authorization of Informed Consents from relevant Volunteers. The Sponsors shall
not attempt to contact any Volunteer except to the extent expressly permitted by
the Committee or as required to comply with Applicable Law.

Page 4



--------------------------------------------------------------------------------



 



CONFIDENTIAL

8.4.   All rights, title, and interest in “Source Documents” (as defined by
International Conference on Harmonization (ICH) Guidance E6 “Good Clinical
Practice”) generated by the Institution in the course of the Study shall be the
sole and exclusive property of the Institution.

8.5.   The Institution shall (and shall cause the Investigator to):

  -   comply with all applicable laws and regulations with respect to the
processing of all personal data collected by the Institution or Investigator in
connection with the Study (the “Personal Data”) relating to any Volunteer,
together with any next of kin, if appropriate, and/or any other person about
whom data may be collected in connection with the Study (“Data Subject”);     -
  ensure that the Institution and Investigator only collect the categories of
data specified in the Protocol;     -   collect and process Personal Data only
in accordance with the Protocol and only for the Study;     -   not disclose
Personal Data to any third party without the prior written consent of Sponsors
except in accordance with this Agreement. The Institution shall, whenever
possible, notify Sponsors prior to complying with any request for disclosure and
shall comply with all reasonable directions of Sponsors with respect to such
disclosure;     -   except as required by applicable law or regulation, not
transfer Personal Data outside the European Economic Area (EEA) without the
consent of Sponsors;     -   ensure that all Personal Data are accurate and kept
up to date and that Personal Data that are inaccurate or incomplete are
corrected or completed;     -   anonymize the Personal Data if requested in
writing by Sponsors;     -   notify Sponsors (and in any event within five
(5) days of receipt) of any communication received from a Data Subject relating
to access rights;     -   ensure that all measures specified in the Protocol or
required by law or guidance are taken to protect Personal Data against
accidental or unlawful destruction, loss or damage, alteration and against all
unauthorized disclosure or access and all other unauthorized forms of
processing; and     -   comply with its obligations (if any) under Applicable
Law to notify any applicable supervisory authority of its collection and
processing activities under this Agreement and further agrees to take all such
steps as may be reasonably required from time to time in order to enable
Sponsors to comply with any notification obligation.

8.6.   Sponsors shall be entitled to publish the Results and Sponsor Data,
provided that the name of the Institution is mentioned in such publication and
that Sponsors shall first inform the Institution of such publication. The
Institution shall be entitled to delete its name. The Institution shall not
publish all or any part of the Results or Sponsor Data without the prior written
consent of the Sponsors.

8.7.   The Institution shall promptly disclose, and shall cause the Study Staff
to promptly disclose to the Sponsors in writing any (a) patentable inventions
(“Inventions”) made in the performance of the Study by or on behalf of the
Institution, and (b) any know-how, unpatentable inventions, or other discoveries
made in the performance of the Study by or on behalf of the Institution.

Page 5



--------------------------------------------------------------------------------



 



CONFIDENTIAL

8.8.   As between the Parties, the Sponsors shall own all right, title, and
interest in and to any Invention (i) made solely by employees or agents of the
Sponsors; (ii) made in the performance of the Study solely by employees or
agents of the Institution or jointly by employees or agents of the Institution
and employees or agents of the Sponsors that relates to the Test Materials or
any diagnostic, prophylactic, or therapeutic use of the Test Materials; or (iii)
made in violation of the Protocol. The Institution shall (and shall cause the
Investigator to) execute all documents as are necessary to confer such exclusive
ownership upon Sponsors and to cooperate and assist Sponsor (at Sponsors’
expense as necessary), in the preparation, filing and prosecution of any patent
applications that Sponsors determine, in their sole discretion, are necessary to
protect its interest in Inventions. Any other Invention made jointly by
employees or agents of the Institution and employees or agents of the Sponsors
shall be jointly owned by the Sponsors and the Institution, and any other
Invention made solely by the Institution’s employees or agents shall be the sole
and exclusive property of the Institution.

8.9.   The obligation of confidentiality and of non-use under this Agreement
shall remain in full force and effect for a period of ten (10) years from the
expiration or termination of this Agreement for whatever reason.

8.10.   The Institution undertakes (and shall cause the Investigator) to
immediately return to the Sponsors at the end of the Study, or the termination
of this Agreement should this Agreement be earlier terminated for whatever
reason, any and all Information (other than the Source Documents), without
retaining copies thereof; any remaining Test Materials; and any equipment on
loan or lease from the Sponsors, in each case except as required by Applicable
Law and Article 7 of this Agreement.

ARTICLE 9: FINANCIAL TERMS

9.1.   For conducting the Study in compliance with terms and conditions of its
Protocol, the Institution shall be paid by L’OREAL on behalf of the Sponsors the
amount of           , which represents the fair market value of the covered
costs.       It is understood and agreed that modifications to the Protocol can
lead to modifications to its agreed budget. In such a case, a revised budget
will be established and shall have to be accepted by all Parties before
implementation of the modifications.       Institution agrees that: (a) all
claims that either Institution or Investigator submit for reimbursement to any
third party payor for any procedure that involves any materials (including, but
not limited to, Test Materials) provided by or on behalf of Sponsor at no cost
to Institution will accurately reflect the provision of those materials by or on
behalf of Sponsor; (b) Institution will not seek reimbursement from any third
party payor for any amounts paid by Sponsor; (c) any equipment supplied by
Sponsors for use in the Study will be used solely in connection with the Study;
and (d) Institution shall secure all necessary approvals, permissions,
authorizations or permits required by Applicable Laws, guidelines or internal
Institution policies and shall make all necessary disclosures necessary to
accept fees payable to Institution under this Agreement.

9.2. The payment shall be made upon receipt by L’OREAL of invoices, according to
the following schedule, subject to Article 11:

  -   50% at the signing of this Agreement,     -   50% at the time of delivery
of the Final Report.

The invoices shall be sent to L’OREAL — To the attn of Mrs. Nathalie VIVIEZ —
Controller — 1 avenue Eugène Schueller — 93601 Aulnay-sous-Bois.

Page 6



--------------------------------------------------------------------------------



 



CONFIDENTIAL
ARTICLE 10: COMPENSATION AND INDEMNIFICATION

10.1.   If any Adverse Events occur as a result of the direct conduct of the
Study, the Sponsors undertake to provide compensation for actual and reasonable
medical expenses incurred in treating any injury or illness to a Volunteer,
provided that the Institution (including the Investigator and Study Staff):

-   has conducted the Study in accordance with the Protocol or Sponsor’s written
instructions;   -   has not acted negligently;   -   has not violated any
Applicable Laws or any applicable instructions of Sponsors;   -   has not made
any warranty regarding the Test Materials.

10.2.   The Sponsors are not required to provide reimbursement under
Section 10.1 for (a) other injury- or illness-related costs (such as lost
wages), (b) medical expenses that are paid for by a third party (provided that
neither the Institution nor the Volunteer shall be obligated to seek
reimbursement from a third party insurer), medical expenses for injury or
illness unrelated to the Test Materials and unrelated to the proper performance
of any other procedure required by the Protocol or Sponsor’s written
instructions.

10.3.   The Sponsors shall indemnify, defend, and hold harmless the Institution
and its officers, directors, employees, and agents from any loss, liability,
damage, or expense (including reasonable attorneys’ fees and costs until such
time as the Sponsors assume the defense) from any claim of bodily injury that
might arise directly from the proper administration of the Test Materials or the
proper performance of any procedure in accordance with the Protocol or the
Sponsors’ written instructions (or if the Sponsors’ written instructions
conflict with the Protocol, the Sponsors’ written instructions only); provided,
however, that to the extent that the claim is a direct result of (a) the failure
of the Institution or one of its officers, employees, or agents (including the
Investigator) to follow the Protocol or the Sponsors’ written instructions (each
when applicable), accepted medical practice, or Applicable Law, or (b) any other
negligence or willful misconduct of the Institution or one of its officers,
employees, or agents (including the Investigator), the Sponsors shall have no
such obligation, and the Institution shall indemnify, defend, and hold harmless
the Sponsors (and their officers, directors, employees, and agents, as
applicable) from any loss, liability, damage or expense, but only to the extent
arising from any such claim.

10.4.   The obligation of the indemnifying party under Article 10.3 shall apply
only if the party seeking indemnification provides prompt notification upon
receipt of notice of any claim, loss or expense along with all material related
information, permits the indemnifying party to manage the defense and settlement
of any claim, and fully cooperates and assists in the defense. The party seeking
indemnification further agrees that it will not settle or compromise any such
claim or suit without the prior written consent of the indemnifying party.

ARTICLE 11: DURATION AND TERMINATION RIGHTS

11.1.   This Agreement shall become effective as of its date of signature by
both parties, and shall remain in full force and effect, unless sooner
terminated as provided below, until the completion of the Study and receipt by
the Sponsors of the Results, which is expected to be twelve months from the date
of signature.

11.2.   The Sponsors may terminate this Agreement upon thirty (30) days’ written
notice to the Institution in their sole discretion.

Page 7



--------------------------------------------------------------------------------



 



CONFIDENTIAL

11.3.   Either party may, at any time, immediately terminate this Agreement, and
consequently put an end to the Study, by providing:

  -   written notice to the other party if the other party commits any material
breach of its obligations hereunder and fails to remedy such breach within
thirty (30) days after being called upon to do so by prior written notice;     -
  written notice to the other party if laws, regulations or governmental actions
substantially frustrate this Agreement;     -   thirty (30) days’ written notice
to the other party for failure of the Parties to agree upon a new Investigator
pursuant to Article 2.1;     -   written notice to the other party, if the
Parties are unable to agree on amendments to this Agreement related to
amendments to the Protocol pursuant to Article 2.6; and     -   oral notice
(promptly followed by written notice) to the other party if the terminating
party determines that termination of the Study is necessary for the safety of
the Volunteers.

Termination shall be effective automatically without prior judicial resolution
as of the date of receipt of the letter of termination.

11.4.   In case of termination of this Agreement under Articles 11.2 or 11.3,
the Institution shall cease enrolling Volunteers immediately (or, in the case of
termination by the Sponsors, as soon as the Institution has been notified of
such termination), and shall cease conducting the procedures set out in the
Protocol to the extent that doing so is medically permissible and appropriate.  
    Sponsors shall reimburse the Institution for (i) obligations incurred in
accordance with the Study budget that cannot be cancelled or mitigated by the
Institution using reasonable efforts, (ii) reasonable costs incurred in
connection with the safe withdrawal of Volunteers from the Study, and
(iii) mutually agreed post-termination expenses. In case of termination by the
Sponsor because of a fault of the Institution, the Institution shall reimburse
any advance payment made in connection with the Study by the Sponsors which
exceeds the cost so calculated. In case of termination by the Institution
because of a fault of the Sponsors, all expenses relating to the Study in
progress to date shall be paid by the Sponsors.       The Sponsors and the
Institution shall negotiate in good faith on the subsequent treatment or
transfer of the Volunteers. The Institution shall, and shall cause the
Investigator to, return to the Sponsors, at the Sponsors’ expense, within thirty
(30) days the Test Materials (except as required by law), any equipment on loan
or lease from the Sponsors, and any copies of Information provided by the
Sponsors that are in the possession or under the control of the Institution or
the Investigator; provided, however, that the Institution may retain any copies
of such Information to the extent required by Applicable Law.       The
Institution shall deliver to the Sponsors, within ninety (90) days after
expiration or early termination of this Agreement, a final accounting of amounts
due (and reasonable supporting documentation, which requirement shall be
satisfied by properly completed Case Report Forms as to completed visits by
Volunteers), taking into account payments made and not yet made under Article 9,
and expenses reimbursabie pursuant to Section 10.1 from one Party to the other
Party. Undisputed amounts due shall be paid within sixty (60) days thereafter.  
    The rights and obligations of the Parties that have accrued prior to the
expiration or termination of this Agreement, and Articles [1, 7, 8, and 10],
Sections [12.7, 12.8 and 12.9] and this Section 11.4 shall survive the
expiration or termination of this Agreement.

Page 8



--------------------------------------------------------------------------------



 



CONFIDENTIAL
ARTICLE 12: OTHER PROVISIONS

12.1   RIGHTS AND OBLIGATIONS BETWEEN L’OREAL AND EOS       As between the
Sponsors, L’Oreal and EOS, the respective rights and obligations pursuant to
this Agreement shall be determined in accordance with the Research and
Feasibility Agreement dated as of [        ] by and between L’Oreal and EOS.

12.2   DEBARMENT       The Institution certifies that it will not engage,
directly or indirectly, any person (including the Investigator) to perform
services under this Agreement if that person is debarred, excluded, prohibited,
disqualified or under consideration to be debarred, excluded, prohibited or
disqualified, by any relevant regulatory authority or under any applicable law
or regulation, from conducting clinical research or working in, or providing
services to, any pharmaceutical or biotechnology company.       The Institution
certifies that it will immediately notify the Sponsors in writing if any such
debarment, exclusion, prohibition or disqualification occurs, or if any such
debarment, exclusion, prohibition or disqualification proceeding, action, or
investigation is commenced or, to the Institution’s knowledge, is threatened,
with respect to any such person.   12.3   FORCE MAJEURE       Neither Party
shall be liabie to the other for failure to perform any obligation on its part
herein contained for so long as and to the extent that such performance is
prevented by reason of Force Majeure provided, however, that the affected Party
notifies the other Party of any Force Majeure circumstances within ten (10) days
after their occurrence. Force Majeure shall mean any unforeseen circumstance of
whatever kind which is beyond the control of the affected Party. The following
circumstances shall be deemed to fall within the above definition: Act of God,
war, national emergency, civil commotion, fire, tempest, flood or natural
disasters. Should Force Majeure circumstances persist for more than three
(3) months from the date of their notification, then the Parties shall mutually
agree on the appropriate measures to be taken.   12.4.   AUTHORITY       The
Institution shall ensure, and represents that it, before signing this Agreement,
has the necessary power and authority to cause all Study Staff (including the
Investigator) to strictly comply with the Institution’s obligations under this
Agreement and the Protocol.   12.5.   ASSIGNMENT       The Institution shall not
assign its rights or delegate its responsibilities hereunder without the prior
written consent of the Sponsors.   12.6.   SEVERABILITY       If any part, term
or provision of this Agreement is determined to be invalid or unenforceable, the
remainder of this Agreement shall not be affected, and this Agreement shall
otherwise remain in full force and effect.   12.7.   GOVERNING LAW

Page 9



--------------------------------------------------------------------------------



 



CONFIDENTIAL
This Agreement shall be governed by the substantive law of the country where the
Investigator is carrying out the Study without regard to any choice of law
principles that would dictate the application of the law from another
jurisdiction.

12.8.   LITIGATION       If any dispute arises out of this Agreement, the
Parties shall endeavor to settle such dispute amicably between themselves. If
the Parties fail to agree, the settlement shall be made in accordance with the
Rules of Conciliation and Arbitration of the International Chamber of Commerce,
by one or more arbitrators appointed in accordance with said rules. Arbitration
shall be conducted in the English language and held in Geneva, Switzerland..  
12.9.   NOTICES       The Parties shall send notices in writing, referencing
this Agreement. Notice shall be deemed given: (a) when delivered personally;
(b) one (1) day after having been sent by facsimile, with a copy sent promptly
by registered or certified mail, return receipt requested, postage prepaid;
(c) five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid; or (d) three (3) days after deposit with an
internationally recognized courier service, with written verification of
receipt. Notice shall be given to the addresses below (or to such other
addressee as a Party subsequently designates pursuant to this Section 12.9):

             
 
  To Institution:        
 
     
 
   
 
     
 
   
 
     
 
   
 
      Attention:    
 
     
 
   
 
      Facsimile:    
 
     
 
          with a copy to the Investigator    
 
           
 
     
 
   
 
     
 
   
 
     
 
   
 
  To L’OREAL:        
 
     
 
   
 
     
 
   
 
     
 
   
 
      Attention: Dr. O de LaCharriere    
 
      Facsimile:    
 
     
 
   
 
  To EOS:        
 
     
 
   
 
     
 
   
 
     
 
   
 
      Attention: Dr. Gulfo    
 
      Facsimile:    
 
     
 
   

12.10.   ENTIRE AGREEMENT       This Agreement, together with the Exhibits
hereto, constitutes the entire agreement of the Parties with respect to its
subject matter, and supersedes all previous written or oral representations,
agreements, and understandings between the Parties with respect to that subject
matter. This Agreement may only be amended by a written document signed by all
Parties. In the event of any conflict between the terms of the Protocol and this
Agreement, this Agreement shall control.

Page 10



--------------------------------------------------------------------------------



 



CONFIDENTIAL
IN WITNESS THEREOF, the Parties have caused this Agreement to be executed in
three (3) original copies by their duly authorized representatives.

      For L’OREAL   For EOS  
By: J. LECLAIRE
  By: JOSEPH V. GULFO
Director of Advanced Research,
  Chief Executive Officer
Life Sciences
   
 
   
Date:
  Date:
 
   
FOR THE INSTITUTION
   
 
   
By:
   
 
   
Date:
   
 
   
READ AND ACKNOWLEDGED:
   
 
   
By: Dr.
   
Investigator
   
 
   
Date:
   

Page 11



--------------------------------------------------------------------------------



 



     CONFIDENTIAL
ANNEX
PROTOCOL

Page 12